Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 June 2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues the amendments are not disclosed by the cited references. The Examiner disagrees and presents the updated grounds of rejection to address the amendments, specifically Schumann at [0260] discloses “the system maps nearby motorists who have (or do not have) insurance. In this case, a safety score might assess an insured’s UM/UIM risk” and further disclosure of how the system can map and display risk based partly on other driver’s insurance coverage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collopy US 2010/0131300 in view of Schumann US 2012/0123806 in further view of Konrardy US 10,373,259.
As per claim 1:	Collopy discloses an information processing apparatus comprising a memory storing a plurality of instruction sand circuitry, responsive to the instructions stored in the memory, configured to: (See fig. 10 which shows a processing apparatus with a memory. See [0081]-[0091] for details on the processing apparatus. This includes the description of instructions stored on the memory, the nature of non-transitory computer readable mediums, and the processors that use the instructions and the memory to perform certain functions.)
	collect real-time vehicle information from one or more sensors of a vehicle, the real-time vehicle information collected by the one or more sensors including information regarding a motion of the vehicle and vehicle outside environment the information regarding the motion of the vehicle collected by the one or more sensors including a velocity of the vehicle, operation values regarding an accelerator (See [0035] which describes a real-time collection component that may include a speed sensor; this is a sensor that includes information regarding motion of the vehicle. [0035] further describes an example of an "internal cabin microphone" which can be interpreted to collect information on the vehicle's outside environment, speed sensor reads on velocity 
	display one or more insurances to an operator of the vehicle (See [0025] which states that an analysis component communicates with an insurance company to obtain insurance rates. [0020] explains that a component may be a processor, [0037] displays real-time insurance rate to a user) on a basis of a set vehicle insurance condition, (See [0023] which states that the current operation of the vehicle is compared to a base insurance rate information) attribute information of the vehicle and a user, (See [0036] which states that the identity and characteristics of the passengers can be considered when appraising vehicle operation. It also teaches that vehicle attribute information like the tire pressure being low is considered.)	selecting an insurance to be applied to the vehicle from one or more insurances calculated on a basis of the set vehicle insurance condition, [the attribute information of the vehicle and the user, the real-time vehicle information and the altered traveling plan] ([0058]-[0062] Fig 8, the additional factors are supplied the additional references)
	Collopy discloses a vehicle insurance system that collects real-time information from one or more sensors, selects an insurance to be applied to the vehicle, and then
calculates the insurance premium based on the data available. Collopy, however, does
not explicitly disclose the following limitations while Schumann does teach the following
limitations:
	the real-time vehicle information and a traveling plan that includes a departure place, a departure time, a destination, and a planned traveling route between the departure place and destination, (See [0045] which describes a system including data a prediction of accident probability and accident damage ([0082]-[0086] and Figs 4A,B, which is also displayed and integrated in Fig 9, [0119])	acquire a danger degree rating of a nearby vehicle in the vicinity of the vehicle, the danger degree rating being determine based on a predicted real-time accident probability with the nearby vehicle and insurance purchase information and insurance coverage for the nearby vehicle ([0082]-[0086], [0260], Figs 4A,B); and 	display the acquired danger degree rating to the operator of the vehicle ([0063], [0260], [0200], [0223]-[0224], Fig 25, Figs 4A,B; [0082]-[0086])	Schumann teaches that real-time vehicle information can include a current location, a destination, the departure time, and a planned route between locations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the real-time insurance system of Collopy the limitation that the real-time information must include a current location, a destination, a planned traveling route, and a current time as in Schumann because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine these references because it amounts to collecting more data about the trip for more accurate real-time insurance rates.

As per claim 2:
	Collopy discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to select one or more insurances on a basis of an insurance fee of each of the calculated insurances. (See [0054]-[0057]. [0057] specifically mentions that determination of a "qualifying" bid can occur based on the insurance rate. Thus, based on the insurance fee the selection engine of the invention determines what qualifies to be displayed to the user.)
As per claim 3:
	Collopy further discloses the information processing apparatus according to claim 2, wherein the circuitry is further configured to use a bidding price decision technique to
select the insurance. (See [0054]-[0057] which teaches the use of an auction or bidding configuration to select the insurance.)
As per claim 4:
	Collopy further discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to make a selection from insurances presented by insurance start time. (See [0055] which states that a request for bids can take place at a certain action such as a start of a time period.)

	Collopy further discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to calculate insurances in accordance with the real-time characteristic information detected from the vehicle, (See [0054]-[0056] which states that insurance can determine or calculate a bid based off real-time factors like speeding.) and 	select a next insurance from the calculated insurances. (See [0057] which shows that a selection engine selects insurances to be displayed to the user for the user's selection.)
As per claim 6
	Collopy further discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to transmit information regarding the selected insurance for presentation to a user. (See [0031] which states that a communication component exists to obtain information to be processed by an analysis component.)
As per claim 8
	Collopy further discloses the information processing apparatus according to claim 1, wherein the real time characteristic information of the vehicle includes information regarding a user who is a driver, information regarding an occupant, information regarding a vehicle inside environment, information regarding motion of the vehicle, information regarding a vehicle outside environment, or 
As per claim 10
	Collopy further discloses the information processing apparatus according to claim 1 wherein the circuitry is further configured to calculate an insurance on the basis of the vehicle insurance condition, the attribute information of the vehicle and the passenger, and the real-time characteristic information of the vehicle which includes the movement route information. (See fig. 3, part 308 which is a calculation component. [0022] mentions that algorithms or complex models can be used to calculate the insurance rate. Seethe response to claim 1 to see how this calculation is based off all the factors outlined here.)
As per claim 11
	Collopy further disclose the information processing apparatus according to claim 10, wherein the circuitry is further configured to calculate the insurance with reference to a prediction result of at least any of real-time accident probability or an indemnity calculated on a basis of the real-time characteristic information. (See [0036] which 
As per claim 12:	Collopy and Schumann together, however, do not disclose the following limitations while Konrardy does teach the following limitations: the information processing apparatus according to claim 10, wherein the real time characteristic information of the vehicle in eludes information regarding automated driving, and wherein the circuitry is further configured to calculate the insurance with reference to the information regarding automated driving. (See abstract which states that information from an autonomous vehicle with sensors, control system and software is obtained and used to calculate or determine an insurance policy associated with the vehicle.)
	Konrardy teaches that an insurance policy can be calculated and written for an autonomous vehicle. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the underwriting process described in Collopy the limitation that insurance underwriting could be applied to an autonomous vehicle as in Konrardy because the claimed invention amounts to the predictable improvement of a product with readily available methods; the product being the insurance underwriting apparatus in Collopy and Schumann and readily available methods being the autonomous vehicle insurance underwriting as Konrardy. Collopy and Schumann discloses the calculation and writing of an insurance policy with the expectation that it is done for human-driven cars, and Konrardy merely teaches that this can be done for a driverless vehicle. One of ordinary skill in the art at the effective 
As per claims 13, 14, and 15:	Claims 13, 14, and 15 are rejected under the rationale of claim 1. As per claim 16
	Collopy further disclose the information processing apparatus according to claim 1, wherein the circuitry is further configured to: present a plurality of selected automobile insurances to a user; (See [0054]-[0057] which describes multiple automobile insurance companies bidding to cover a user's journey.) and receive from a user an indication of an approved automobile insurance from the plurality of selected automobile insurances. (See [0057] which describes an event 716 where a user selects one of the plurality of bids for their journey.)
As per claim 17:
	Collopy further discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to present to a user a plurality of insurance fees, each insurance fee corresponding to a respective one of a plurality of


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Collopy in view of Schumann in further view of Konrardy in view of Helitzer; Jontahan et al. (US 10032224 B2) hereinafter Helitzer.

As per claim 7:
	Collopy, Schumann, and Konrardy together, however, do not explicitly disclose the following limitations while Helitzer does teach the following limitations:
	the information processing apparatus according to claim 1, wherein the attribute information of the vehicle includes an ID for identifying the vehicle, and a car type, (See column 2, lines 38-44 which teaches that the age or structure of the vehicle, and thus a car type, is considered in underwriting. See column 5, line 62 through column 6, line 4. The GPS system identifies the vehicle by its position.) and the attribute information of the user includes an ID for identifying the user, and age. (See column 2, lines 38-44 which says the age of the owner is considered. Column 12, lines 24-29 includes the name, or ID to identify, the user.)

As per claim 9:	Collopy, Schumann, and Konrardy together, however, do not explicitly disclose the following limitations while Helitzer does teach the following limitations: the information processing apparatus according to claim 1, wherein the vehicle insurance condition is a condition regarding a limit of an insurance fee, (See column 12, lines 30-38 which teaches that "minimum premiums" are included in underwriting guidelines.) and 	minimum compensation coverage. (See column 1, lines 49-62 which teaches that 
	Helitzer teaches that information included in insurance underwriting purposes include a limit of an insurance premium and a minimum coverage. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the underwriting process described in Collopy and Schumann the specific information as in Helitzer because the claimed invention amounts to the predictable improvement of a product with readily available methods; the product being the insurance underwriting apparatus in Collopy and readily available methods being the information included in underwriting as Helitzer. Helitzer taught information applicable to writing an insurance policy that would improve the apparatus as disclosed in Collopy and Schumann with a predictable expectation of success. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination because these limits could help user's filter out insurance policies that are too expensive and don't offer the total coverage they need.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692